DETAILED ACTION
This action is responsive to the communication filed on 07/20/22.
Claims 1, 11 and 17 have been amended.
No claims have been added and/or canceled.
 Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/20/22 have been fully considered but they are not persuasive. In response to applicant’s argument that the refences fail to disclose the features of the currently amended claims, the examiner respectfully disagrees.
Carnero discloses an entity capable of making congestion predictions using machine-learning techniques, where data mining is defined as the process of discovering patterns in large data sets in a semi-automated way in order to obtain meaningful pattern and rules. Carnero teaches a CPE takes actual congestion information regarding the last time period from a congestion database which contains historical data per location area and based on such input data, the CPE shall be capable of making congestion predictions. Carnera further discloses supervised learning methods are used for classification purposes, and consist of the analysis of the behavior and attributes of determined input parameters in order to predict the new behavior.
Furthermore, Dam and Lad also disclose the features of the claims as currently amended. Dam discloses endpoints agents perform periodic active measurements and by performing such active measurements periodically, the agents can discover the topology of the network access and build a baseline of performance over time. Dam further teaches endpoint agents groups can be utilized to facilitate a visualization of the access network for each of the agents over time. While Lad discloses testing aggregate data over certain time intervals, referred to as rounds; where data over each round is aggregated for a set of agents and can be shown in a timeline. Lad teaches a timeline is implemented that enables users to see the aggregate behavior of all of the agents over time, where the timeline can be associated with one or more metrics. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dam et al (US Pub. No. 20170366421 herein after “Dam”) and Lad et al (US Pub. No. 20130311832 herein after “Lad”) which is incorporated by reference and further in view of Carnero et al (WO 2012131424 A1 herein after “Carnero”).

As per claim 1, similarly claims 11 and 17, Dam discloses a non-transitory computer-readable storage medium having computer readable code stored thereon for programming a device to perform steps of:
receiving metrics over time from a plurality of analyzers, wherein the metrics include service-related metrics and network-related metrics related to a cloud-based service, wherein each analyzer of the plurality of analyzers is executed at one of a user device accessing the cloud-based service and in the cloud-based service, and wherein at least one analyzer is executed in the cloud-based service (Dam, para[0029,0060] endpoint agents…executed on end-user devices; baseline performance over time) (Lad, para[0048,0050-0057,0063,0167] distributed agents (e.g. distributed across various geographies and/or devices…) that collect data, HTTP metrics, end-to-end metrics, router hop metrics);
analyzing the metrics to determine a status of the cloud-based service over the time and processing results over the time, wherein the results can include geographic location of user devices and associated nodes in a cloud-based system, processing latency introduced by the cloud-based system, response time, application performance in the cloud-based system, and service availability of the cloud-based system (Dam, para[0064,0101,0125] reports can provide aggregated data, such as over a period of time; reports include summaries of agent performance data that is aggregated); 
identifying issues related to the cloud-based service based on a comparison of the metrics received over the time, wherein the issues include any of an issue on a particular user device, an issue in a network between a particular user device and the cloud service, and an issue within the cloud service (Dam, para[0060,0125,0136,0150] test results can be collected for correlation and analysis, reports can provide aggregated data…over a period of time; reports include summaries of agent performance data that is aggregated, such as network performance over time for capacity planning purposes or other network management purposes, and/or to monitor latency and network performance) (Lad, para[0035-0042, 0051-0054,0078] visualization of application delivery state…to determine the causes or sources of the application delivery performance issues or problems; determine whether performance problems are the result of the cloud provider of the distributed application, the customer's own internal IT network, a user's client device, and/or intermediate network providers between the user's client device and the cloud provider); 
wherein the metrics can be used to develop a historical view of the cloud-based system to be analyzed (Dam, para[0060,0064] the agents can discover the topology of the network access and build a baseline of performance over time; utilized to facilitate a visualization of the access network for each of the agents over time)(Lad, para[0061,0077] a timeline…that enables users to see aggregate behavior of all of the agents over time…a timeline can be associated with one or more metrics);
and determining upgrades in network capacity, processing capacity, and geographic locations of the cloud-based system based on the identified issues and historical view (Dam, para[0125] reports include summaries of agent performance data that is aggregated… for capacity planning purposes or other network management purposes).
Dam does not disclose predicting network congestion utilizing big data predictive learning techniques to discover patterns and relationships for the prediction of the network congestion.
However, Carnero discloses predicting network congestion utilizing big data predictive learning techniques to discover patterns and relationships for the prediction of the network congestion (Carnero, page 3: making use of machine learning techniques to perform congestion predictions, using data mining to discover patterns in large data set), wherein the metrics can be used to develop a historical view of the cloud-based system to be analyzed by the predictive learning techniques (Carnero, : the CPE takes actual congestion information regarding a last time period (e.g. day, week or month) from a congestion database…the congestion database contains historical congestion data per location area…based on such inout data, the CPE shall be capable of making congestion prediction for the next equal period of time).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Carnero teaching of Method for Introducing Network Congestion Predictions into Dams teaching because one of the ordinary skill in the art would have been motivated to provide a congestion prediction engine for network planning.

As per claim 2, similarly claims 12 and 18, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include detecting a performance degradation related to the cloud-based service at a particular location; and instructing some or all user devices at the location to operate their respective analyzer (Dam, para[0017,0038,0040,0146]) (Lad, para[0044,0055,0079]).

As per claim 3, similarly claims 13 and 19, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include detecting a performance degradation related to the cloud-based service at a particular location; and adding network or processing capacity based thereon (Dam, para[0017,0125]).

As per claim 4, similarly claims 14 and 20, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include detecting a performance degradation related to a particular user device due to any of misconfigurations, out-of-date software, and hardware deficiencies; and causing performance of a remedial action based on the performance degradation (Dam, para[0029,0079,0130,0147]).

As per claim 5 and 15, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the metrics include processing latency introduced by the cloud-based service, response times for one or more requests through the cloud-based service, application performance metrics, and service availability of the cloud-based service (Dam, para[0064,0101])(Lad, para[0073,0178, 0189]).

As per claim 6 and 16, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein, for a particular user device, the metrics include webload functionality with and without the cloud- based service for a comparison thereof (Dam, para[0153])(Lad, para[0057,0192]).

As per claim 7, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein, for a particular user device, the user device is configured to operate through the cloud-based service except when collection of the metrics is performed by a respective analyzer operating thereon (Dam, while not explicitly disclosed obvious that the device cannot operate when collecting metric data).

As per claim 8, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein each of the plurality of analyzers are configured to operate at a certain frequency for collection of the metrics (Dam, para[0040-0041]).

As per claim 9, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the plurality of analyzers are configured to operate at different intervals to provide a comprehensive view over the time (Dam, para[0090])(Lad, para[0061]).

As per claim 10, Dam discloses the non-transitory computer-readable storage medium of claim 1, wherein the metrics include results from ping tests and traceroute tests to detect host latency and latency per hop in a network, and the metrics include a response time for loading a web page associated with one or more Uniform Resource Locators (URLs) (Dam, para[0040-0041,0101])(Lad, para[0073,0082,]).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571) 270-7167.  The examiner can normally be reached on Monday to Friday, 10am - 6:00pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATISHA D COX/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        


.